               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STATE FARM FIRE & CASUALTY CO.     :             CIVIL ACTION
                                   :
          v.                       :
                                   :
ELECTROLUX HOME PRODUCTS, INC.,    :
et al.                                           NO. 19-935


                                 ORDER



          AND NOW, this    25th day of September, 2019, for the

reasons set forth in the accompanying memorandum, it is hereby

ORDERED that the motion of defendant Sears Home Services to

dismiss the action as to it for lack of subject matter

jurisdiction is GRANTED.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                J.
